Citation Nr: 1010440	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for varicose veins, 
left lower extremity.

3.  Entitlement to service connection for varicose veins, 
right lower extremity.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran had active service from January 1970 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The issue of entitlement to service connection for tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Varicose veins of either lower extremity were not manifested 
during service or within the first postservice year, and are 
not otherwise related to such service.


CONCLUSIONS OF LAW

1.  Service connection for varicose veins of the left lower 
extremity is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Service connection for varicose veins of the right lower 
extremity is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


						




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in February 2005 and March 2006 
letters and the claim was readjudicated in an October 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim for service connection for varicose 
veins at this time.

Service Connection- Varicose Veins

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran contends that he has varicose veins of both lower 
extremities that began during service.  The service treatment 
records do not show any complaints or findings related to 
varicose veins.  The service separation examination noted 
normal examination of the vascular system (including 
varicosities).  

Regarding the post-service record, VA examination report 
dated in June 1994 included the notation "varicose veins: 
none."

In an August 1996 treatment record, the Veteran reported a 
"long history of spider veins."  Varicose veins were 
diagnosed.  A November 1998 treatment record noted numerous 
superficial 2-3 millimeter vessels on both lower extremities.  
These were described as varicose veins.  There are multiple 
treatment records showing treatment for varicose veins from 
1999 through 2007.  VA examination in February 2008 showed 
minimal varicose veins bilaterally.

As described above, there is medical evidence of a current 
disability.  However, the record contains no medical evidence 
demonstrating that varicose veins were present in service or 
are otherwise related to service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465 (1994).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is 
claiming continuous varicose vein symptomatology since active 
service, he is not found to be credible.  Indeed, the service 
treatment records show no findings or complaints related to 
varicose veins, and the service separation examination 
explicitly noted an absence of varicosities.  Moreover, 
following separation from active service, a June 1994 VA 
examination report that included the notation "varicose 
veins: none."  

For the foregoing reasons, then, continuity of symptomatology 
has not been established, either by the clinical record, or 
by the Veteran's own statements.  

Moreover, no medical professional has opined that the current 
bilateral varicosities were causally related to service.  
Furthermore, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted 
to enable a lay person to speak as to etiology in some 
limited circumstances involving only observable symptoms, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  

For the foregoing reasons, the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has 
varicose veins that began during service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Service connection for varicose veins, left lower extremity, 
is denied.

Service connection for varicose veins, right lower extremity, 
is denied.


REMAND

The Veteran contends that he has current tinea pedis that 
began during service.  He contends that he continues to use 
over the counter antifungal medications to treat his tinea 
pedis.  

The service treatment records show that the Veteran was 
treated for tinea pedis in July 1990.  In September 1990, his 
tinea pedis was described as "under excellent control," and 
he was to continue topical antifungals.  A January 1991 
record noted that the tinea pedis had not resolved 
completely; there was fine scaling noted in the bilateral 5th 
interdigital space.  The impression was tinea pedis by 
history.  The service separation examination noted normal 
feet.

A postservice treatment record dated in November 1995 noted 
dry, scaly interdigital areas of the feet.  Tinea pedis was 
assessed.  

The record demonstrates that the Veteran was treated for 
tinea pedis during and after his period of service, and he 
reports current symptoms.  He has not been provided with a VA 
examination to specifically determine whether he has current 
tinea pedis of either foot and, if so, whether any current 
disability is related to the in-service findings.

The Board also notes that VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatology examination to determine the 
current nature and likely etiology of any 
tinea pedis.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner should state whether the Veteran 
has tinea pedis or other skin disorder of 
either foot.  If a skin disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current tinea 
pedis or other skin disorder had its 
onset or is otherwise related to the in-
service findings noted above.  The 
examiner should provide complete 
rationale for all conclusions reached.  
If the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative. 

2.  Review the expanded record and 
determine if service connection is 
warranted for tinea pedis.  If the claim 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


